DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claim 3 is cancelled. Claims 1-2 & 4-6 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1), Honda (US 2018/0212284 A1), Thomas (US 2020/0036056 A1) and evidenced by Yoshida (US 2020/0028199 A1).
Regarding claims 1-2, Fujikawa teaches a method for causing an internal short circuit and evaluation of a battery and a cell pack (i.e including a plurality of batteries), the method comprising attaching a heating means such as a heat generator preferably including a soldering iron to an outer part of the battery which preferably includes a connection area between a housing of the battery and a current-collecting terminal ([0046]-[0054], [0058], [0086]-[0089]). In a specific embodiment, Fujikawa notes that the above method results in a short-circuit by heating to a temperature equal to or higher than the melting point of an insulating layer to melt the insulating layer ([0046]). The insulating layer corresponds essentially to a separator which is placed between a positive electrode and a negative electrode of lithium secondary batteries as disclosed in Fujikawa ([0003]). Each battery (i.e unit cell) comprises an electrode group including a positive electrode, a negative electrode, and an insulating layer for electrically insulating the positive and negative electrodes from each other, the electrodes and the insulating layer being wound or laminated; an electrolyte; a housing for housing the electrode group and the electrolyte; and a current-collecting terminal for electrically connecting the electrode group and the housing ([0014]). Thus, according to Fujikawa’s seventh embodiment ([0046]), a specific battery (i.e unit cell) can be short-circuited by attaching a heating means such as a heat generator preferably including a soldering iron to an outer part of the battery which preferably includes a connection area between a housing of the battery and a current-collecting terminal in order to melt the insulating layer (i.e separator). 								However, Fujikawa is silent as to a specific structure for the cell pack and is thus silent as to the cell pack comprising a plurality of unit cells, each having an electrode body formed by interposing a separator between a positive electrode and a negative electrode, and a cell case for accommodating the electrode body; connecting members for connecting each of the unit cells; a sealed container for accommodating the unit cells connected by the connecting members; a positive electrode output terminal having a portion exposed to the outside through the sealed container for electrically connecting a positive electrode terminal of the unit cell and an external device; and a negative electrode output terminal having a portion exposed to the outside through the sealed container for electrically connecting a negative electrode terminal of the unit cell and an external device (claim 1) and the plurality of unit cells being electrically connected in series by the connecting members, wherein the positive electrode output terminal is connected to a positive electrode terminal of unit cell arranged at a first end of the series connection and the negative electrode output terminal is connected to a negative electrode terminal of a unit cell arranged at a second end (claim 2). Fujikawa is also silent as to setting the sensitivity of a smoke sensor such that the smoke sensor is configured to detect the smoke generated from only the specific single unit cell among the plurality of unit cells in the sealed container (claim 1).			Tyler teaches a cell pack (13) comprising a plurality of unit cells (24), each having an electrode body (45) accommodated in a cell case (44); connecting members (74) for connecting each of the unit cells in series; a sealed container (64+60) for accommodating the unit cells connected by the connecting members; a positive electrode output terminal (66 or 68), at a first end of the series connection, having a portion exposed to the outside through the sealed container for electrically connecting a positive electrode terminal (28 or 30) of the unit cell and an external device; and a negative electrode output terminal (66 or 68), at a second end of the series connection, having a portion exposed to the outside through the sealed container for electrically connecting a negative electrode terminal (28 or 30) of the unit cell and an external device (Fig. 4; [0030]-[0041]). 											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform the internal short circuit method of Fujikawa on the cell pack of Tyler by attaching the heating means to one of the output terminals (66 or 68) which are respectively coupled to positive or negative electrode terminals (28 or 30) in order to perform heating such that an insulating layer (i.e separator between the positive electrode and the negative electrode) of the unit cell having the heating means attached to a positive or negative electrode terminal thereof is melted to cause an internal short-circuit as taught in Fujikawa ([0046]). In this manner, the safety of a cell pack as described in Tyler can be evaluated by the internal short-circuit method of Fujikawa.   									Honda teaches a method for setting the sensitivity of a smoke sensor such that the smoke sensor is configured to detect the smoke generated from at least one unit cell among a plurality of unit cells in a cell pack ([0043]-[0053]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a smoke sensor in the cell pack of Fujikawa since the internal short-circuit method Fujikawa causes the separator (i.e typically a polyolefin material such as polyethylene or polypropylene) of the battery to melt which eventually leads to smoke generation inside the container as evidenced by Yoshida ([0003]). Specifically, when a heating means such as a heat generator is attached to an outer part of the battery, gas is initially generated by the specific unit cell in closest proximity to the heating means after the separator of the specific unit cell begins to melt. Moreover, it would have been obvious to set a sensitivity of the smoke sensor based on the smoke generated by the internal short-circuit of Fujikawa in order to appropriately determine the timing for the evacuation of the smoke generated by the battery and accurately determine progress of degradation or future degradation of the battery as taught by Honda ([0052]). Accordingly, the gas concentration inside the cell pack can be monitored and discharged more reliably such that the safety of the battery is improved as further noted by Honda ([0053]). 											While Honda does not explicitly teach the smoke sensor being configured to detect the smoke generated from only the specific single unit cell among the plurality of unit cells in the sealed container, one of ordinary skill in the art would have found it obvious to set a threshold value for the measured concentration of gas in the container low enough such that the gas generated from the specific single unit cell is detected at an early stage to ensure swift removal of the gas from the container and prevent thermal runaway conditions because without early detection of such gases, the batteries are more likely to enter a fault condition as taught by Thomas ([0013] & [0063]). Accordingly, when the first threshold value is set low enough such that smoke is detected at an early stage of smoke generation, the smoke sensor would detect smoke generated from only the specific single unit cell among the plurality of unit cells.    

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1), Honda (US 2018/0212284 A1), Thomas (US 2020/0036056 A1) and evidenced by Yoshida (US 2020/0028199 A1), as applied to claims 1-2 above, and further in view of Yong (US 2013/0209861 A1).
Regarding claim 4, Fujikawa as modified by Tyler teaches the method of claim 1 as shown above. Fujikawa further teaches the insulating layer to be melted via the heating means being made up of a polyolefin such as polyethylene ([0117]) but is silent as to setting the heating temperature from 200°C to 250°C.									Yong teaches polyethylene and propylene, as well as other heat-resistant polymers such as polyethylene terephthalate and polycarbonate as materials for lithium-ion battery separators which have a melting point of 200°C or higher ([0060]). 							Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set the heating temperature of the heating means to 200°C to 250°C because such a temperature range is sufficient to cause conventional battery separators made up of polyethylene to melt, thereby causing an internal short-circuit as evidenced by Yong above.     

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1), Honda (US 2018/0212284 A1), Thomas (US 2020/0036056 A1) and evidenced by Yoshida (US 2020/0028199 A1), as applied to claims 1-2 above, and further in view of Shoji (JP 2006294531 A, as provided in the IDS mailed on 05/01/2018).
Regarding claim 5, Fujikawa as modified by Tyler teaches the method of claim 1, as shown above, but is silent as to the heating means being a heater provided with a heating wire wound around the positive electrode output terminal or the negative electrode output terminal.		Shoji teaches a method of raising the temperature of a unit cell through a heating means such as a heater provided with a heating wire wound around a positive or negative electrode output terminal ([0012]-[0014]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a heating means such as a heater provided with a heating wire wound around the positive or negative electrode output terminal to cause the internal short-circuit because Shoji teaches that conductive Cu wires has high electric conductivity and good heat conduction so that the temperature inside the battery can be increased to a desired level ([0005]-[0006]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1), Honda (US 2018/0212284 A1), Thomas (US 2020/0036056 A1) and evidenced by Yoshida (US 2020/0028199 A1), as applied to claims 1-2 above, and further in view of Umeyama (US 2015/0333323 A1).
Regarding claim 6, Fujikawa as modified Tyler teaches the method of claim 1, as shown above, but is silent as a current interrupting device for blocking a conduction path inside of the unit cell when the unit is in an overcharged state is provided at at least one of the positive electrode terminals and the negative electrode terminal.							Umeyama teaches a current interrupting device for blocking a conduction path inside a unit cell when the unit cell is in an overcharged state being provided at the positive electrode terminal (Fig. 2; [0047]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a current interrupt device as described in Umeyama above for the unit cells of Tyler in order to actuate the current interrupt device, based on a pressure increase within the cell, at an early stage at the time of overcharge as taught by Umeyama ([0047]). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to instant claim 1 has prompted a new ground of rejection as presented above. As instantly claimed, claim 1 is found to be obvious over the combined teachings of Fujikawa, Tyler, Honda and Thomas. 
	Thus, in view of the foregoing, claims 1-2 & 4-6 stand rejected.
	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727